Citation Nr: 0508699	
Decision Date: 03/23/05    Archive Date: 04/01/05

DOCKET NO.  00-10 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
gunshot wound to the right shoulder, currently evaluated as 
20 percent disabling.

2.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to August 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), in Montgomery, 
Alabama.  In July 2000, the veteran testified at a personal 
hearing at the RO.  In September 2001, the Board remanded the 
appeal to provide the veteran with an opportunity to testify 
at the hearing before a Veterans Law Judge that he had 
earlier requested.  In June 2002, the veteran testified at a 
hearing before the undersigned.  In January 2003, the Board 
undertook additional development under a regulation that has 
since been invalidated.  In August 2003, the Board remanded 
the appeal for additional development.  

In an October 2004 rating decision, the veteran was granted a 
separate 10 percent disability rating for a right shoulder 
gunshot wound scar.  The veteran did not appeal that rating 
decision.  Therefore, the issues on appeal are limited to 
those stated on the first page of this decision.


FINDINGS OF FACT

1.  Residuals of a gunshot wound to the right shoulder, the 
veteran's dominant arm, do not cause a severe impairment to 
Muscle Group IV.

2.  The preponderance of the evidence is against showing that 
PTSD is productive of more than occupational and social 
impairment with reduced reliability and productivity. 

CONCLUSIONS OF LAW

1.  The veteran does not meet the criteria for an increased 
rating for residuals of a gunshot wound to the right 
shoulder.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.321(b)(1), 4.7, 4.40, 4.55, 4.56, 4.73, 
Diagnostic Code 5304 (2004).

2.  The veteran does not meet the criteria for an increased 
rating for PTSD.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 
C.F.R. §§ 3.102, 3.159, 3.321(a), 3.326, 4.1, 4.3, 4.7, 4.10, 
4.126, 4.130, Diagnostic Code 9411 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).

In October 2002, March 2003, and April 2004 letters, as well 
as an October 2004 supplemental statement of the case VA 
notified the claimant that he was responsible to support his 
claims with appropriate evidence.  These letters also 
informed the veteran that VA would attempt to obtain all 
relevant evidence in the custody of any VA or private 
facility he identified.  They advised him that it was his 
responsibility to either send medical treatment records from 
his private physicians regarding treatment for his 
disabilities, or to provide a properly executed release so 
that VA could request the records for him.  The veteran was 
also advised of the VCAA.  

Moreover, in a May 1999 rating decision, an August 1999 
statement of the case, in December 2000 and October 2004 
supplemental statements of the case, in October 2002, March 
2003, and April 2004 letters, and in the August 2003 Board 
remand, the veteran was notified of the laws and regulations 
governing his claims.   Therefore, the Board finds that the 
duty to notify the appellant of the necessary evidence and of 
his responsibility for obtaining or presenting that evidence 
has been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran was asked by VA on 
a number of occasions (see e.g., VA letters dated in October 
2002 and April 2004) if there was any information or evidence 
he considered relevant to his claims so that VA could help 
him by getting that evidence.  If the evidence was held by a 
private physician, the veteran was to provide authorizations 
so that the RO could obtain that evidence.  

In assisting the veteran his service medical records have 
been associated with the claims file.  Additionally, the 
record shows that during the pendency of his appeal the 
veteran identified the following sources of treatment for his 
psychiatric and/or orthopedic disorder and VA and/or the 
claimant thereafter associated these records with the claims 
files - records from American Wellness Associates, the Mobile 
VA Medical Center, and the Biloxi VA Medical Center.  The 
claims file also contains the results from March 1999, April 
1999, and July 2003 VA examinations which provide medical 
opinion evidence as to the current severity of the veteran's 
service connected disabilities.  

The record shows that the appellant was advised of what 
evidence VA had requested, received, and not received in the 
August 1999 statement of the case, in the December 2000 and 
October 2004 supplemental statements of the case and the 
August 2003 Board remand.

Accordingly, the Board finds that all available and 
identified medical records have been obtained and there is no 
indication that any pertinent evidence was not received.  
Therefore, the duty to notify the appellant of any inability 
to obtain records does not arise in this case.  Id.  Thus, 
VA's duty to assist has been fulfilled.

The record reveals no evidence of any harm to the veteran 
because VA failed to provide an adequate VCAA notice until 
after the May 1999 rating decision.  Cf. Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  In this respect, not only 
was the claim pending for years prior to enactment of the 
VCAA but the veteran was given numerous opportunities to 
submit evidence after the RO notified him of the evidence 
necessary to substantiate his claims.  Additionally, VA 
ordered VA examinations after issuance of the VCAA letters.  
Hence, the appellant was not prejudiced by VA's failure to 
issue the VCAA letters until after the rating decision.

To the extent that VA may have failed to fulfill any duty to 
notify and/or assist the veteran, including because the VCAA 
notice was not provided in the chronological order required 
by 38 U.S.C.A. § 5103(a), the Board finds that error to be 
harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Conway 
v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In this case, 
however, because there is not a scintilla of evidence that 
any failure on the part of VA to further comply with the VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  While perfection is an 
aspiration, the failure to achieve it in the administrative 
process, as elsewhere in life, does not, absent injury, 
require a repeat performance.  Miles v. M/V Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

The Claims

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27.  
Additionally, although regulations require that a disability 
be viewed in relation to its recorded history, 38 C.F.R. 
§§ 4.1, 4.2, when assigning a disability rating, it is the 
present level of disability which is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

It is the responsibility of the Board to weigh the evidence 
and decide where to give credit and where to withhold the 
same and, in so doing, accept certain medical opinions over 
others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  
That responsibility is particularly onerous where medical 
opinions diverge.  At the same time, the Board is mindful 
that it cannot make its own independent medical 
determinations and that there must be plausible reasons for 
favoring one medical opinion over another.  Evans v. West, 
12 Vet. App. 22, 30 (1999).

Residuals of the Gunshot Wound to the Right Shoulder

The veteran and his representative allege that service-
connected gunshot wound injury to the right shoulder is 
manifested by chronic pain, and reduced right arm strength 
and motion which has become worse over time, thereby 
entitling him to a higher disability rating.  It is also 
requested that the veteran be afforded the benefit of the 
doubt.

Historically, in April 1970, the RO granted service 
connection for residuals of a gunshot wound to the right 
shoulder.  This disability was initially rated as 10 percent 
disabling under 38 C.F.R. § 4.73, Diagnostic Code 5304 
(Muscle Group IV).  The rating was increased to 20 percent in 
an August 1991 rating decision.

Muscle Group IV consists of the intrinsic muscles of the 
shoulder girdle.  The functions of these muscles include: 
stabilization of the shoulder against injury in strong 
movements; abduction of the arm; and outward rotation and 
inward rotation of the arm.  Muscles listed as part of this 
group are the suraspinatus, infraspinatus and teres minor, 
subscapularis, and coracobrachialis.  38 C.F.R. § 4.73, 
Diagnostic Code 5304.  Under Diagnostic Code 5304, a 20 
percent rating is warranted for moderately severe impairment 
of the dominant or non-dominant arm, a 30 percent rating is 
warranted for severe impairment of the dominant arm.  Id.

The governing regulation, 38 C.F.R. § 4.56, provides, in 
relevant part, as follows:

* * *
(b) A through-and-through injury with 
muscle damage shall be evaluated as no 
less than a moderate injury for each 
group of muscles damaged;

(c) For VA rating purposes, the cardinal 
signs and symptoms of muscle disability 
are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, 
impairment of coordination and 
uncertainty of movement;

(d) Under Diagnostic Codes 5301 through 
5323, disabilities resulting from muscle 
injuries shall be classified as slight, 
moderate, moderately severe or severe as 
follows:

* * *

(3) Moderately severe disability of 
muscles.  

(i) Type of injury.  Through and 
through or deep penetrating wound by 
small high velocity missile or large 
low- velocity missile, with 
debridement, prolonged infection, or 
sloughing of soft parts, and 
intermuscular scarring.  

(ii) History and complaint.  Service 
department record or other evidence 
showing hospitalization for a 
prolonged period for treatment of 
wound.  Record of consistent 
complaint of cardinal signs and 
symptoms of muscle disability as 
defined in [38 C.F.R. § 4.56(c)] 
and, if present, evidence of 
inability to keep up with work 
requirements.  

(iii) Objective findings.  Entrance 
and (if present) exit scars 
indicating track of missile through 
one or more muscle groups.  
Indications on palpation of loss of 
deep fascia, muscle substance, or 
normal firm resistance of muscles 
compared with sound side.  Tests of 
strength and endurance compared with 
sound side demonstrate positive 
evidence of impairment.

(4) Severe disability of muscles.  

(i) Type of injury.  Through and 
through or deep penetrating wound 
due to high-velocity missile, or 
large or multiple low velocity 
missiles, or with shattering bone 
fracture or open comminuted fracture 
with extensive debridement, 
prolonged infection, or sloughing of 
soft parts, intermuscular binding 
and scarring.  

(ii) History and complaint.  Service 
department record or other evidence 
showing hospitalization for a 
prolonged period for treatment of 
wound.  Record of consistent 
complaint of cardinal signs and 
symptoms of muscle disability as 
defined in [38 C.F.R. § 4.56(c)], 
worse than those shown for 
moderately severe muscle injuries, 
and, if present, evidence of 
inability to keep up with work 
requirements.  

(iii) Objective findings.  Ragged, 
depressed and adherent scars 
indicating wide damage to muscle 
groups in missile track.  Palpation 
shows loss of deep fascia or muscle 
substance, or soft flabby muscles in 
wound area.  Muscles swell and 
harden abnormally in contraction.  
Tests of strength, endurance, or 
coordinated movements compared with 
the corresponding muscles of the 
uninjured side indicate severe 
impairment of function.  If present, 
the following are also signs of 
severe muscle disability: (A) X-ray 
evidence of minute multiple 
scattered foreign bodies indicating 
intermuscular trauma and explosive 
effect of the missile.  (B) Adhesion 
of scar to one of the long bones, 
scapula, pelvic bones, sacrum or 
vertebrae, with epithelial sealing 
over the bone rather than true skin 
covering in an area where bone is 
normally protected by muscle.  (C) 
Diminished muscle excitability to 
pulsed electrical current in 
electrodiagnostic tests.  (D) 
Visible or measurable atrophy.  (E) 
Adaptive contraction of an opposing 
group of muscles.  (F) Atrophy of 
muscle groups not in the track of 
the missile, particularly of the 
trapezius and serratus in wounds of 
the shoulder girdle.  (G) Induration 
or atrophy of an entire muscle 
following simple piercing by a 
projectile.  

38 C.F.R. § 4.56.

In addition, 38 C.F.R. § 4.55 provides that a muscle injury 
rating will not be combined with a peripheral nerve paralysis 
rating of the same body part, unless the injuries affect 
entirely different functions.  38 C.F.R. § 4.55(a).  
Moreover, the combined evaluation of muscle groups acting 
upon a single unankylosed joint must be lower than the 
evaluation for unfavorable ankylosis of that joint, except in 
the case of Muscle Groups I and II acting upon the shoulder.  
38 C.F.R. § 4.55(d).  

Further, for compensable muscle group injuries which are in 
the same anatomical region but do not act on the same joint, 
the evaluation for the most severely injured muscle group 
will be increased by one level and used as the combined 
evaluation for the affected muscle groups.  38 C.F.R. 
§ 4.55(e).  

Finally, for muscle group injuries in different anatomical 
regions which do not act upon ankylosed joints, each muscle 
group injury shall be separately rated and the ratings 
combined under the provisions of 38 C.F.R. § 4.25.  38 C.F.R. 
§ 4.55(f). 

The provisions of 38 C.F.R. § 4.71-2, Plate I (2004), provide 
that normal range of motion of the shoulder is as follows: 
flexion to 180 degrees, abduction to 180 degrees, internal 
rotation to 90 degrees, and external rotation to 90 degrees.  

In June 1968, the veteran was wounded in action while serving 
in combat in the Republic of Vietnam.  Service medical 
records addressing post wound care and initial findings 
concerning the path of the bullet are limited to July and 
August 1968 Clinical Record Cover Sheets, a July 1998 
narrative summary, and treatment records dated in August 1968 
and March 1969.  

The Clinical Record Cover Sheets note that the veteran 
sustained a gunshot wound to the right shoulder.  X-rays were 
negative.  On June 24, 1968, the wound was debrided under 
general anesthesia, and it was observed that the bullet tract 
passed through the spine of the scapula.  There was no nerve 
or artery involvement.  On June 28, 1968, there was a delayed 
primary closure of the wounds under local anesthesia.  It was 
opined that the wound was healing well.  The veteran was 
referred for physical therapy to help with range of shoulder 
motion.  The veteran was hospitalized for a total of 16 days 
at the first treating facility and 27 days at the next.  In 
early August 1968, the veteran was returned to active duty.  

Treatment records dated later in August 1968 show the 
veteran's complaints and/or treatment for right shoulder pain 
and weakness.  On examination, range of motion of the 
shoulder was normal and x-rays were negative.  A March 1969 
treatment record showed the veteran's complaints and 
treatment for right shoulder stiffness and "ache."  On 
examination, range of motion of the shoulder was normal, but 
there was some tenderness. 

A July 1969 separation examination report noted complaints of 
right arm weakness secondary to the gunshot wound and 
subsequent surgery.  No clinical findings were made except to 
note that the veteran had a weak right upper arm secondary to 
a gunshot wound and subsequent surgery.

The veteran first underwent VA examinations in February 1970.  
At the general examination, the examiner reported that the 
veteran's history showed he sustained a gunshot wound to the 
right shoulder in June 1968.  The bullet entered the dorsum 
of the shoulder and exited a few inches below the scapula.  
He thereafter underwent debridement which showed that the 
bullet had passed through the scapula but without nerve or 
artery involvement.  Currently, the veteran complained of a 
chronic dull ache in the shoulder that became worse in cold 
weather.  He also reported right arm weakness that increased 
after carrying heavy objects.  On examination, the right 
shoulder was tender to percussion to the scar and the right 
hand was slightly weak.  The right shoulder had two 
asymptomatic scars.   The right shoulder had full range of 
motion without complaints of pain or swelling, heat, or 
redness.  

At the February 1970 neurological examination, the veteran 
made similar complaints as reported above.  After 
examination, the examiner opined that there was no evidence 
that the veteran's gunshot wound caused right arm weakness, 
pain, or giving way.  The examiner also characterized the 
veteran's injury as a "flesh wound."  It was also opined 
that the veteran's complaints were motivated by his desire to 
receive disability compensation.  The diagnosis was no 
significant neurological defect.

VA treatment records and examination reports thereafter 
showed the veteran's periodic complaints and/or treatment for 
right shoulder pain and/or right arm weakness.  See VA 
treatment records dated in February 1985, March 1988, April 
1991, January 1995, March 1999, January 2001, and January 
2003; and VA examination dated in May 1995.  In January 1995, 
a VA treatment record diagnosed right shoulder degenerative 
joint disease.  Notably, a May 1995 right shoulder x-ray 
showed normal findings.  A March 1999 VA treatment record, 
that noted complaints of right shoulder pain, but reported 
that he had full range of motion.

As to current right shoulder wound residuals, the Board notes 
that at a March 1999 VA examination the veteran continued to 
complain of weakness and pain in the right shoulder which 
increased with use, especially with overhead activities and 
lifting.  On examination the veteran was found to be right 
handed.  He had a well-healed scar.  Adverse symptomatology 
was limited to tenderness to palpation, and "slight" right 
shoulder weakness on strength testing.  On examination the 
shoulder demonstrated 180 degrees of flexion, 60 degrees of 
internal rotation, and 90 degrees of external rotation.  It 
was opined that, while the veteran had some pain with right 
shoulder motion, "it (was) not feasible to attempt to 
express [the pain] in terms of additional limitation of 
motion, as these matters cannot be determined with any degree 
of medical certainty." 

At July 2000 and February 2002 hearings before the RO and the 
undersigned respectively, the veteran reported increasing 
pain as he grew older.  The pain reportedly was more severe 
in winter months.  The appellant described difficulty 
carrying objects, shoulder fatigue and a general lack of 
strength. 

At a July 2003 VA examination, the veteran complained of 
right shoulder and arm pain, weakness, and a "pins and 
needles" type sensation that was worse in cold and rainy 
weather.  On examination the scar was tender to palpation and 
was slightly depressed.  The scar was well healed and 
nonadherent with no definite underlying defect.  As to the 
right shoulder, while strength was 4/5, there was 
acromioclavicular joint popping during motion.  There was 
tenderness, and he reported some increased pain with motion.  
No other focal strength deficits were identified.  Range of 
motion was normal except for flexion being limited to 160 
degrees and internal rotation being limited to 60.  X-rays 
showed narrowing of the acromioclavicular joint and a 
degenerative spur on the inferior aspect of the glenoid.  It 
was next opined that, while it is likely that the veteran had 
some limitation of function with increased use of the right 
arm with doing a lot of lifting or carrying, "[i]t is not 
feasible, however, to attempt to express [the pain] in terms 
of additional limitation of motion, as these matters cannot 
be determined with any degree of medical certainty."

On the other hand, a June 2001 letter from R. E. Murray, 
M.D., of American Wellness Associates reported, without 
citation to any evidence or authority, that the veteran was 
"diagnosed with severe arthritis secondary to gun shot 
wound.  He is 100% disabled due to chronic pain syndrome and 
meets AMA, CAT IV criteria."  

Tellingly, a review of the veteran's treatment records from 
American Wellness Associates, dated from April 2002 to 
January 2003, fails to disclose any objective clinical 
evidence that could support the conclusion that the residuals 
from his right shoulder gunshot wound caused him to be 
disabled.  

Specifically, while these records show complaints, diagnoses, 
or treatment for right shoulder problems, they also show 
treatment for left shoulder, low back, and right knee 
problems.  Moreover, as to the right shoulder, the records 
mostly note subjective complaints of pain without any 
objective clinical evidence to support the complaints.  

The March 1999 and July 2003 VA medical opinions were 
provided after a review of the record on appeal and 
examination of the veteran.  These opinions cite to relevant 
evidence in the record in support of their conclusions.  In 
contrast, while Dr. Murray is a doctor, there is no evidence 
that his opinion was made after a review of the claims file.  
Dr. Murray's opinion does not cite to any relevant evidence 
in the record in support of its conclusions.  The conclusion 
that the veteran is disabled does not say it is solely due to 
service connected gunshot wound to the right shoulder as 
opposed to the other disabilities he received treatment at 
while at this facility.  Further, the conclusion was based on 
an in-service and post-service history provided by the 
veteran.  The Board, however, is not required to accept 
evidence that is simply information recorded by a medical 
examiner, unenhanced by medical opinion.  LeShore v. Brown, 
8 Vet. App. 406 (1995); Godfrey v. Brown , 8 Vet. App. 113, 
121 (1995).  Accordingly, the Board finds that the March 1999 
and July 2003 VA medical opinions are of greater probative 
value than the unsubstantiated, bare boned statements made by 
Dr. Murray. 

Therefore, in summary, the competent medical evidence of 
record shows that the veteran sustained a gunshot wound to 
the right shoulder while in combat which required 43 days of 
hospitalization.  Since his injury he has had a problem with 
right arm muscle strength weakness which one examiner 
characterized as "slight" and another examiner 
characterized as 4/5.  Range of motion is normal save for a 
30 degree loss of internal rotation, and 20 degree loss of 
flexion.  The record also includes x-ray evidence showing 
degenerative changes.  

Most importantly, neither the in-service nor the post-service 
record show his gunshot wound injury is manifested by adverse 
symptomatology that equates to a "severe" injury to Muscle 
Group IV.  There is no evidence of ragged, depressed and 
adherent scars indicating wide damage to muscle groups in 
missile track.  Palpation does not show a loss of deep fascia 
or muscle substance, or soft flabby muscles in wound area.  
Muscles do not swell and harden abnormally in contraction.  
Tests of strength, endurance, or coordinated movements 
compared with the corresponding muscles of the uninjured side 
are not shown to be manifested by severe impairment of 
function.  38 C.F.R. § 4.56(d)(4)).  In fact, except for the 
scarring which the RO has already provided a separate 
compensable rating, no adverse symptomatology except for some 
limitation of motion and slight weakness was seen in the 
contemporaneous VA treatment records or at the two most 
recent VA examinations.  Accordingly, the claim for an 
increased rating for residuals of a gunshot wound to the 
right shoulder is denied.  38 C.F.R. §§ 4.56, 4.73.

As to whether the veteran is entitled to an increased rating 
under a different rating code, such as for musculoskeletal 
disability of the shoulder under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5200 and 5201 (2004), nothing in the record 
indicates he has ankylosis of the right shoulder, or that 
motion of the shoulder, even taking into account pain, is 
limited to midway between side and shoulder or at 25 degrees 
from the side.  See 38 C.F.R. § 4.40; DeLuca v. Brown, 
8 Vet. App. 202 (1995) (evaluation of musculoskeletal 
disorders rated on the basis of limitation of motion requires 
consideration of functional losses due to pain, weakness, 
etc.).  

Likewise, while 38 C.F.R. § 4.124a, Diagnostic Code 8510 
(2004) could provide a separate compensable rating for mild 
incomplete paralysis of the upper radicular group of nerves, 
because nothing in the record indicates that any adverse 
neurological problems are due to a service connected gunshot 
wound, further discussion of this rating criteria is not 
warranted.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994) 
(were the record reflects that the veteran has multiple 
problems due to service-connected disability, it is possible 
for a veteran to have "separate and distinct 
manifestations" from the same injury, permitting separate 
disability ratings). 

PTSD

It is contended that the veteran experiences increased 
symptomatology due to his PTSD that warrants an increased 
rating.  It is requested that the veteran be afforded the 
benefit of the doubt.

PTSD was service connected in an August 1991 rating decision.  
In May 1999, the disorder was assigned a 50 percent 
disability rating under 38 C.F.R. § 4.130, Diagnostic 
Code 9411.  

Under current criteria, a 70 percent rating is warranted for 
PTSD if there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; intermittently illogical, obscure, 
or irrelevant speech; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

After carefully reviewing the veteran's claims file, the 
Board finds that the preponderance of the evidence is against 
his claim of entitlement to an increased rating for PTSD.  

A review of the medical record generated since the veteran 
filed his increased rating claim in August 1998, shows that 
he has sought and received very little regular counseling for 
his PTSD since August 1998.  See VA treatment records dated 
in 1998, March 1999, May 1999, June 1999, February 2000, 
April 2001, and August 2001.  

The severity of the adverse symptomatology noted during 
infrequent trips to VA is minimal.  Specifically, a 1998 
treatment record showed his complaints of problems with 
anxiety, sleeping, and flashbacks.  Later treatment records 
note complaints of depression, nervousness, being jumpy, 
and/or insomnia.  See VA treatment records dated in March 
1999, May 1999, June 1999, and February 2000.  The records do 
show that the veteran was on medication for his PTSD.  His 
Global Assessment of Functioning (GAF) score was opined to be 
50 in May 1999, and 41 in February 2000, April 2001, and 
August 2001.  Notably, the outpatient records which assign a 
GAF score of 41 do not include any notation that PTSD is 
productive of suicidal ideation, obsessional rituals, 
illogical speech, or such near-continuous panic or depression 
that the veteran's ability to function independently, 
appropriately and effectively is impaired.

As to his social history, these records reported that the 
veteran, while divorced from his wife of 28 years was first 
engaged, and thereafter married, his second wife.  Id.  As to 
his employment, a March 1999 record reported that he had 
worked for many years fulltime for a tugboat company but on 
or about March 1999 he was laid off.  A May 1999 treatment 
record reported that he had worked two weeks as a deck hand 
before leaving because he could not stand the stress.  Id.

When examined by VA in April 1999, he complained of problems 
sleeping, nightmares and/or flashbacks two to three times a 
week, and feeling depressed periodically for the last 15 to 
20 years which depression lasted four to six hours.  
Occupationally, the veteran reported that he was unable to 
keep a job, but nevertheless he was employed at the time of 
examination.  He admitted to feeling hopeless, worthless, 
jumpy, and worrying about everything.

On mental status examination the veteran had a somewhat 
depressed mood, a constricted affect, and some circumstantial 
speech.  He reported hearing voices on three occasions, 
having a visual hallucination on one occasion, and having 
some problems with retention and recall.  The veteran was 
alert, oriented, and cooperative.  His judgment and impulse 
control were quite satisfactory and insight was quite good.  

As to his social impairment, it was opined that the veteran 
currently lived by himself, was divorced, and, while he had 
several subsequent relationships, these women had also left 
him.  As to his occupational impairment, it was noted that 
the veteran had worked fulltime since 1969, albeit at many 
jobs because of his problems getting along with people.  The 
diagnosis was PTSD, and the GAF score was 55.  

At July 2000 and February 2002 hearings before the RO and the 
undersigned respectively, the veteran reported having 
nightmares, flashbacks, depression, as well as suicidal and 
homicidal ideation.  He reported receiving outpatient therapy 
as well as using medication.  Occupationally it was 
reportedly difficult for him to get along with coworkers.

When examined by VA in July 2003, the veteran continued to 
complain of problems with nightmares, insomnia, being easily 
agitated and angry, anxiety, and nervousness.  It was also 
reported that he continued to take tranquilizers.  Mental 
status examination was normal, except for problems with a 
mildly depressed mood and a constricted affect.  The veteran 
was not homicidal or suicidal.  The veteran lived with his 
second wife, he had two grown sons from his first wife who 
lived nearby, and while home he spent his days visiting with 
family and working around the house,   He had an employment 
history of fulltime work as a boat captain since 1990.  While 
he had quit and gone back to the boats a few times over the 
years, he was then employed in this capacity full-time.  His 
job required him to stay out on the water for up to six weeks 
at a time. 

The examiner concluded that while the veteran continued on 
medication, he socialized with his family, was able to 
maintain full-time employment as a boat captain, and had not 
been in treatment at VA for two years.  The examiner also 
opined that the veteran's GAF score was 62.  Under American 
Psychiatric Association, Diagnostic and Statistical Manual, 
427-9 (4th ed. 1994), a GAF score between 61 and 70 suggests 
that the veteran's psychiatric disability is manifested by 
"[s]ome mild symptoms (e.g., depressed mood and mild 
insomnia) Or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships."  

While the record shows that the veteran, when he first filed 
his claim, was having problems with a somewhat depressed 
mood, a constricted affect, some circumstantial speech, 
hearing voices, having a visual hallucination, and some 
problems with retention and recall, by July 2003 his 
clinically observed problems were limited to a mildly 
depressed mood and a constricted affect.  This improvement is 
further documented in his GAF scores that went from a low of 
41 in the first years after he filed his claim to 62 at his 
most recent VA examination in 2003.  Moreover, the 
overwhelming evidence of record provides no indication that 
the veteran's service connected PTSD was ever manifested by 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation, 
obsessional rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); or inability to establish and maintain effective 
relationships.  The record also shows that, while the veteran 
had a strained relationship with his employer, he nonetheless 
continued to work full-time in a leadership position, he 
maintained a second marriage, and appeared to have a good 
relationship with both his immediate and extended family.  
Under these circumstances, the Board finds that the 
preponderance of the competent evidence of record is against 
a rating in excess of 50 percent for PTSD.

In reaching this decision the Board acknowledges that the 
veteran testified that he suffered from suicidal ideation.  
Significantly, however, at neither VA examinations nor at VA 
outpatient clinic visits was suicidal ideation or tendencies 
found.  

In reaching both decisions the Board has not overlooked the 
veteran's and his representative's written statements to the 
RO or the personal hearing testimony.  The Board recognizes 
that lay witnesses can testify as to the visible symptoms or 
manifestations of a disease or disability.  Caldwell v. 
Derwinski, 1 Vet. App. 466 (1991).  Their statements as to 
the severity of the veteran's disabilities, however, are not 
competent because laypersons without medical training and 
expertise are not competent to offer medical opinions.  
Moray v. Brown, 5 Vet. App. 211 (1993); Grottveit v. Brown, 
5 Vet. App. 91 (1993).  Therefore, the Board assigns more 
weight to the objective medical evidence of record as 
outlined above in rating the current severity of the 
veteran's service connected disabilities.

Finally, the Board considered the doctrine of reasonable 
doubt, however, as the preponderance of the evidence is 
against the claims the doctrine is not for application.  38 
U.S.C.A. § 5107.


ORDER

Entitlement to an increased rating for residuals of the 
gunshot wound to the right shoulder, currently evaluated as 
20 percent disabling, is denied.

Entitlement to an increased rating for PTSD, currently 
evaluated as 50 percent disabling, is denied.


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


